Citation Nr: 1442773	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs.

2.  Entitlement to service connection for a right elbow condition.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976 and from May 1999 to August 1999.  The Veteran also had active duty service from October 2001 to October 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral heel spurs, a right elbow condition, and sleep apnea.  He attributes his bilateral heel spurs and right elbow condition to the parachuting duties he performed while serving in the Air Force.  The Veteran was afforded a VA examination in March 2010.  The VA examiner concluded that he could not provide an opinion on the etiology of the Veteran's bilateral heel spurs or his right elbow condition without resorting to speculation.  However, the examiner gave no explanation for why he could not render the opinion without resort to mere speculation.  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Because the VA examiner did not provide a rationale for his opinion, a new medical examination and opinion should be obtained.  


The Board also notes that the Veteran has had additional service in the Reserves.  Service treatment records from that time period include findings of bone spurs, a right elbow condition and a diagnosis of sleep apnea.  The Veteran's service connection claims depend on when these conditions first manifested and whether they can be attributed to a disease or injury during active duty, ACDUTRA or, in the alternative, attributed to an injury during INACDUTRA.  It, is therefore, requested that the Veteran's periods of active duty, ACDUTRA and INACDUTRA be identified.  Furthermore, on remand, the examiner should opine as to whether the Veteran's claimed conditions are etiologically related to a period of active duty, ACDUTRA, or INACDUTRA. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center (NPRC), or any other appropriate agency, to list the specific dates of the Veteran's active duty, ACDUTRA, and INACDUTRA.  All service medical records during his active military service, ACDUTRA and INACDUTRA should also be obtained and associated with the claims folder. 

2. The AMC/RO should specifically identify all of the Veteran's periods of service. 

3. After completion of the above, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his bilateral heel spurs, right elbow condition and sleep apnea.  The claims file and all pertinent records must be made available to the examiner for review.  The AMC/RO should notify the examiner of the Veteran's specific periods and types of service.  Based on the examination and review of the record, the examiner should opine as to whether, it is at least as likely as not (50% possibility or greater) that the claimed conditions were incurred in or aggravated by any confirmed periods of, active duty, ACDUTRA, or INACDUTRA service.  

The examiner should specifically address the Veteran's contentions that his bilateral heel spurs and right elbow condition are the result of parachuting duties in service and that he has had symptoms of sleep apnea since service.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Thereafter, readjudicate the issues on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



